Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims November 18, 2020 are pending.
The prior arts submitted on November 19, 2002 and December 21, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harai (2018/0286240).
As per claim 1, Harai discloses a parking assistance apparatus which includes a processor for executing a program; and a memory or a hard disk for storing the program, wherein the following operation is performed by the program executed by the processor, allowing a user to set information on parking of a user’s vehicle (see at least 
 As per claim 2, Harai discloses that the start determination result determines whether or not the parking operation assisting apparatus can start assisting in a parking operation, based on a running state of the user’s vehicle or a shift state of the user’s vehicle (see at least paragraphs 0028 to 0037). 
As per claim 3, Harai discloses that the process of searching for the space, the processor detects a parking space based on the information on parking of the user’s vehicle set by the user, detects another vehicle parked in a parking space detected in the process of searching for the space, and the memory or the hard disk stores a parking-allowable parking space storage unit for storing a parking space in which another parked vehicle has not been detected, among parking spaces detected in the process of searching for the space, as a parking space in which parking is possible (see figures 11-13). 
As per claim 4, Harai discloses that in the process of searching for the space, the processor determines whether or not the detected parking space is a challenged person 
As per claim 5, Harai discloses that wherein in the process of searching for the space, the processor detects for detecting for presence or absence of an obstacle to detect an empty parking space, in a preset range around a parking space detected in the process of searching for the parking space (see at least figure 11 and paragraph 0094).
As per claim 6, Harai discloses that in the process of selecting the target parking space, the processor calculates a time required for parking calculation unit for calculating a time required for completing parking of the user’s vehicle, for each of a plurality of parking spaces in which parking is possible, and selects a parking space for which the time required for parking is shortest and in which parking is possible, as the target parking space (see at least figure 13 and paragraph 0098).
As per claim 7, Harai discloses that in the process of selecting the target parking space, the processor calculates a time required for completing exit of the user’s vehicle from a parking lot, for each of a plurality of parking spaces in which parking is possible, and selects a parking space which allows a time required for exiting the parking lot to be shortest and in which parking is possible, as the target parking space (see at least figures 11 and 13, paragraphs 0094 and 0098).
As per claims 8-11, Harai discloses the limitations of these claims in at least figures 6-14 and the related text).
As per claim 12, Harai discloses a display for displaying the target parking space (see at least figures 11-13).
As per claim 13, Harai inherently discloses the memory or the hard disk stores information on parking of the user’s vehicle set by the user as shown in at least figures 2, 6 and 11-13).
With respect to claims 14-25, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Bennimoun et al. (10,604,185), Benenson et al. (2016/0061618), Kim et al. (2018/0093663), Kim et al. (2018/0186407), Hayakawa (2018/0315312), Susuki et al. (2020/0226926), Suzuki et al. (2020/0369262) and Yamanaka et al. (2020/0406889). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 24, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661